Citation Nr: 1143612	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tallahassee Memorial Hospital on April 20, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1977 to July 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC) that denied payment or reimbursement for medical expenses incurred as a result of treatment rendered at Tallahassee Memorial Hospital on April 20, 2009.  


FINDINGS OF FACT

1.  Service connection is currently in effect for hearing loss, tinnitus, and disabilities associated with laceration injuries of the right hand and thumb; the combined evaluation from service-connected disabilities is 20 percent.  

2.  The care provided to the Veteran at Tallahassee Memorial Hospital on April 20, 2009 was not authorized in advance and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at Tallahassee Memorial Hospital on April 20, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in November 2009, as well as a January 2010 Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

Payment or Reimbursement of Medical Expenses

The Veteran contends that reimbursement is warranted for treatment received at Tallahassee Memorial Hospital on April 20, 2009.  The Veteran contends that reimbursement should be granted for this treatment because it was a continuation of treatment for an injury sustained earlier that month for which VA had already paid.  He contends that the physicians who had initially treated him told him that this was a continuation of this treatment.  

The Veteran was initially provided treatment for a medical emergency (a chainsaw injury) on April 10, 2009.  The evidence shows that he was taken by ambulance to the emergency room.  VA assumed responsibility for this emergent treatment, and reimbursed the Veteran for this treatment.  

The evidence shows that the Veteran was treated at Tallahassee Memorial Hospital on April 20, 2009 for removal of a staple.  There were no complications from this procedure.  

In August and September 2009 medical opinions, the Chief Medical Officer of the VAMC rendered an opinion that the treatment rendered on April 20, 2009 was not emergent in nature.  

The Board points out that the Veteran does not claim that his treatment was due to a service-connected disability, or that he is rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2011).  Service connection is currently in effect for hearing loss, tinnitus, and disabilities associated with laceration injuries of the right hand and thumb; the combined evaluation from service-connected disabilities is 20 percent.  Therefore, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  The implementing regulation is 38 C.F.R. § 17.1002.  To be entitled to the payment for emergency care under this Act and regulation, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

In this case, there is no question that the Veteran was initially provided treatment for a medical emergency (a chainsaw injury) on April 10, 2009, for which he was reimbursed by VA.  On April 20, he returned to the same treatment facility for a staple removal.  Further, the evidence indicates the Veteran has no other insurance, and no other third party which could be liable for the cost of the Veteran's treatment.  The Veteran's claim for payment or reimbursement for treatment rendered on April 20 was denied by the VAMC as this was not considered to be emergent in nature.  

The Board notes and has weighed and considered the Veteran's contention that the treatment that he received was a continuation of treatment that VA had initially paid for.  The Board finds that, taking into account all relevant evidence, the treatment rendered on April 20, 2009, was not, in fact for a medical emergency.  In fact, VA treatment records show that the Veteran as seen at a VA clinic on several occasions for various other disabilities during April 2009.  The opinion of the CMO is to the effect that the Veteran could have received treatment at the VA clinic.  This opinion is consistent with the medical evidence of record.  

For this reason, the Board finds that the treatment received on April 20, 2009 was not for an emergent disability.  38 U.S.C.A. § 1725 precludes reimbursement of the Veteran's medical expenses at the private facility.  As such, the Board finds that the preponderance of the evidence of record is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement for the cost of medical treatment provided at Tallahassee Memorial Hospital on April 20, 2009 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


